Mr. Justice Paxson
delivered the opinion of the court, December 30th 1882.
This was a case stated and the only question it presents is, whether the county of Crawford is liable for the expenses of the city, ward, borough and township elections held in the month of February in each year.
The second section of the Act of 9th April 1844, P. L. 220, provides that “ The expenses of the borough and township elec*576tions, of the county of Crawford, held in March annually, shall be paid by the borough and townships respectively.”
This Act has not been repealed. It was urged, however, that inasmuch as the time for holding the election has been changed from March to February the Act no longer applies. We cannot assent to this view. The only object of the Act of 1844 was to impose the costs of such elections upon the municipalities in which they were held. The reference in the Act to the time of holding the elections was descriptive merely, and might have been omitted without impairing its force. Nor do we see any merit in the further objection that the Act makes no reference to city elections. Meadville was not incorporated as a city when the Act of 1844 was passed, and the only municipal elections held in Crawford county at that time were borough and township elections. The Act so plainly contemplates all municipal elections, that we are constrained to hold that city elections are w’ithin its spirit. It would be a narrow construction of the Act of 1844 to say that while Meadville as a borough was liable to pay its election expenses, yet when incorporated as a city such expenses should be thrown upon the county.
Further discussion of the subject is unnecessary.
The judgment is reversed and judgment is now entered in favor of the county of Crawford upon the case stated.